Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 8, 10, 12, 15-18, 24, 28, 32, 36, 40, and 44-46 are allowed. Key to allowance of these claims are the new claim limitations of 12/28/2021. These claim limitations overcome the prior art by making the claim limitations commensurate in scope with the examples which prove the unexpected results.
The closest prior art are presented in the office action of 10/28/2021. Together Coburn and Kalota teach all the limitations of the claims with overlapping ranges. This is overcome by unexpected results.
An industrial fluid additive composition comprising: one or more sequestering agents comprising one or more phosphonate moieties, present in an amount of at least 5% by weight of the composition, and one or more compounds of formula (A) as found in claim 1 of the instant application
(A) present in amounts in the range of from 10% to 50% by weight of the composition: wherein the compound of formula (A) contains from 5 to 12 carbon atoms; wherein Ri and R2 are independently selected from substituted hydrocarbyl moieties containing from 1 to 5 carbon atoms or unsubstituted hydrocarbyl moieties containing from 1 to 5 carbon atoms; and wherein the composition does not comprise a biocide, is not taught or fairly suggested in the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS C CAMPANELL/Examiner, Art Unit 1771 
    
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771